                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


BRANDON WILLIAMS                                                               CIVIL ACTION

VERSUS                                                                         NO. 18-14327

ZACHARY RAYNOR, ET AL.                                                         SECTION "L" (5)



                                      ORDER & REASONS

       Before the Court is Plaintiff Brandon Williams’ Motion to Remand. R. Doc. 12. The

Motion is opposed. R. Doc. 14. For the reasons that follow, the Court will DENY the motion.

       I. BACKGROUND

           On May 9, 2018, Plaintiff Brandon Williams filed a petition in the Civil District

Court for the Parish of Orleans, State of Louisiana, alleging that on January 13, 2018, he was

stopped at a traffic light headed east-bound on St. Charles Avenue when Defendant Zachary

Raynor hit the car stopped behind Mr. Williams’, causing the car behind Mr. Williams to “vault[]

. . . into Mr. Williams’ [car].” R. Doc. 1-2 at ¶¶ 4–5. Mr. Williams alleges Mr. Raynor “made no

attempt to stop before the impact,” and “did not realize traffic was stopped or intentionally

declined to apply his breaks,” as Mr. Raynor was “either asleep, . . . looking at his phone, or . . .

intoxicated.” Id. at ¶¶ 7–8.

           As a result of the impact, Mr. Williams alleges he “sustained both new injuries and

exacerbat[ed] previous injuries, . . . all of which are serious and extensive in nature, and require

continuing medical care and treatment.” Id. at ¶ 11. Mr. Williams asks for a judgment against

Mr. Raynor and his automobile insurance company, Defendant Geico Casualty Insurance


                                                  1
Company (“Geico”), for “past, present and future pain and suffering; past, present and future

medical and pharmaceutical expenses; past, present and future mental anguish and emotional

trauma; past, present and future loss of enjoyment of life; loss of enjoyment of life; and other

damages itemized at the trial of this matter.” Id. at ¶ 11.

              On December 31, 2018, Mr. Raynor removed the case to this Court. R. Doc. 1. In his

notice of removal, Mr. Raynor contends this Court has jurisdiction over the case pursuant to 28

U.S.C. § 1332, as the amount in controversy exceeds $75,000 and there is diversity of citizenship

between the parties. R. Doc. 1 at ¶ II.

           II. PRESENT MOTION

              On January 30, 2019, Mr. Williams filed a Motion to Remand, arguing the Court

lacks diversity jurisdiction over this action as both he and Mr. Raynor are citizens of Louisiana.

R. Doc. 12-2 at 1–2. In opposition, Mr. Raynor submits he was a citizen of Pennsylvania at the

time Mr. Williams filed suit in state court and when the case was removed to this Court. R. Doc.

14 at 1.

           III. LAW & ANALYSIS

           “[A]ny civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the

district court of the United States for the district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a). If a federal court would have had original jurisdiction,

a defendant may generally remove the case to federal court. In the present case, Mr. Williams

asserts this Court has original jurisdiction over the suit pursuant to 28 U.S.C. § 1332, which

provides that “[t]he district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is




                                                    2
between…citizens of different States.” The removing party bears the burden of establishing that

federal jurisdiction exists. De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995) (citing

Gaitor v. Peninsular & Occidental S.S. Co., 287 F.2d 252, 253-54 (5th Cir. 1961)). “To

determine whether jurisdiction is present for removal, [the court should] consider the claims in

the state court petition as they existed at the time of removal.” Manguno v. Prudential Prop. &

Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). The removal statute should be strictly

construed in favor of remand. Id. (citing Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th

Cir. 2000)). The only jurisdictional issue remaining in this case is whether diversity of

citizenship existed at the time of removal.

       To decide whether diversity jurisdiction exists, the Court must determine the parties’

respective domiciles. See Preston v. Tenet Healthsystem Memorial Med. Ctr., Inc., 485 F.3d

793, 797–98 (5th Cir. 2007). A party’s domicile serves as his state of citizenship. Id. (citing

Stine v. Moore, 213 F.2d 446, 448 (5th Cir. 1954)). “[T]he question of a person’s domicile is a

matter of federal common law.” Acridge v. Evangelical Lutheran Good Samaritan Soc., 334

F.3d 444, 448 (5th Cir. 2003) (citing Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996)). In

Acridge v. Evangelical Lutheran Good Samaritan Society, the Fifth Circuit provided a thorough

explanation of how a person’s domicile can change:

           A person acquires a “domicile of origin” at birth, and this domicile is
           presumed to continue absent sufficient evidence of change. There is a
           presumption of continuing domicile that applies whenever a person
           relocates. In order to defeat the presumption and establish a new
           domicile (the “domicile of choice”), the person must demonstrate both
           (1) residence in a new state, and (2) an intention to remain in that state
           indefinitely.

Id. (citation omitted); see also Preston, 485 F.3d at 798 (“A person’s state of domicile

presumptively continues unless rebutted with sufficient evidence of change.”). “[M]ere presence




                                                 3
in a new location does not effect a change of domicile; it must be accompanied with the requisite

intent.” Coury, 85 F.3d at 250. There are several factors that should be considered by a court

determining a litigant’s domicile.

           The court should look to all evidence shedding light on the litigant’s
           intention to establish domicile. The factors may include the places
           where the litigant exercises civil and political rights, pays taxes, owns
           real and personal property, has driver’s and other licenses, maintains
           bank accounts, belongs to clubs and churches, has places of business
           or employment, and maintains a home for his family.

Id. at 251. Although the party invoking federal jurisdiction bears the burden of establishing

jurisdiction exists, the party attempting to show a change in domicile must carry the burden on

that issue. Id. 250 (“There is a presumption in favor of the continuing domicile which requires

the party seeking to show a change in domicile to come forward with enough evidence to that

effect to withstand a directed verdict.” (citing Lew v. Moss, 797 F.2d 751 (9th Cir. 1986))).

       In this case, Mr. Raynor was born in Pennsylvania, at which point he was without

question a Pennsylvania citizen. See Acridge, 334 F.3d at 448. Thus, the issue before the Court is

whether Mr. Raynor was domiciled in Louisiana by the time Mr. Williams filed suit and, if so,

whether Mr. Raynor retained that status at the time of removal. See Coury, 85 F.3d at 249 (citing

Kanzelberger v. Kanzelberger, 782 F.2d 774, 776 (7th Cir. 1986)).

       The facts at issue on this subject are largely undisputed. Rather, the parties dispute the

impact of those facts on Mr. Raynor’s citizenship. In support of his argument that Mr. Raynor

acquired Louisiana citizenship prior to the filing of this suit, Mr. Williams points to the fact that

Mr. Raynor moved to Louisiana to attend college at Tulane University, and that, upon

graduation, Mr. Raynor remained in Louisiana, obtained full-time employment in Louisiana,

took out a policy of insurance as a Louisiana insured, and transacted using his Louisiana address,




                                                  4
including when he took out his car insurance policy with Geico. 1

        In opposition, Mr. Raynor points to his sworn affidavit, which he affixed to the notice of

removal. R. Doc. 1-3. In his affidavit, Mr. Raynor states, “he has been a citizen of Pennsylvania

since birth,” and that, “although he attended college at Tulane University in New Orleans, he

returned home to Pennsylvania for Christmas and other holidays, and always intended to return

to Pennsylvania to live on a permanent basis.” Id. at ¶¶ 1, 3. Moreover, Mr. Raynor has always

retained his Pennsylvania driver’s license and has been registered to vote in Pennsylvania since

first registering to vote. Mr. Raynor also points out that, although he remained in New Orleans

upon graduation, he resided there for only a few months before returning to Pennsylvania. R.

Doc. 14 at 3.

        While Mr. Raynor has some contacts with Louisiana suggesting he intended to remain

indefinitely in Louisiana, Mr. Raynor’s contacts with Pennsylvania suggesting he retained his

Pennsylvania citizen throughout his time in Louisiana are more significant. As a result, the Court

finds Mr. Williams’ evidence fails to rebut the presumption that Mr. Raynor’s domicile was in

Pennsylvania at the time Mr. Williams filed suit and when the case was removed to this Court.

As a result, the Court will deny Mr. Williams’ motion to remand for lack of subject matter

jurisdiction.

        IV. CONCLUSION

        For the foregoing reasons,

        IT IS ORDERED that Plaintiff Brandon Williams’ Motion to Remand, R. Doc. 12, be


        1
            Mr. Williams points to Roberts v. Boxer, No. 17-7881, 2018 WL 2440625, at *1–2 (E.D. La. May 31,
2018) arguing that “student who claims that they do not intend to remain in the state where they are being educated
can still abandon his domicile of birth and acquire a new domicile where they are attending college by remaining in
the state for an indefinite amount of time.” R. Doc. 12-2 at 4. The circumstances in Roberts are easily
distinguishable from this case, however, as in Roberts, the student whose domicile was in question argued she was
“a citizen of the State of Connecticut despite having resided in New Orleans for ten years.” 2018 WL 2440625, at
*1. In this case, it is undisputed that Mr. Raynor remained in Louisiana for only a few months after graduation.


                                                         5
and hereby is DENIED.



      New Orleans, Louisiana on this 7th day of March, 2019.



                                                  _________________________
                                                         Eldon E. Fallon
                                                     U.S. District Court Judge




                                            6
